United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3467NI
                                 _____________

United States of America,               *
                                        *
            Appellee,                   *
                                        * On Appeal from the United
      v.                                * States District Court for the
                                        * Northern District of Iowa.
                                        *
Robert Wade,                            * [To be published]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: May 11, 1999
                                 Filed: May 21, 1999
                                  ___________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.


      This is a proceeding under 28 U.S.C. §2255 in which the appellant, Robert
Wade, seeks to have his conviction on drug charges set aside. The conviction was
previously affirmed on direct appeal. See United States v. Wade, 1992 W.L. 301953
(8th Cir., October 23, 1992) (No. 92-2173).

       Mr. Wade's major arguments have to do with the performance of his counsel at
the time of sentencing. This performance, he says, was deficient, and the deficiency
was such as to undermine confidence in the outcome of the sentencing proceedings.
Both a Magistrate Judge1 and the District Court2 have written thorough opinions
painstakingly examining each of the arguments advanced by Wade. We have nothing
of substance to add, and see no reason to encumber the record with still another
detailed discussion of the parties' contentions. Accordingly, the judgment will be
affirmed on the basis of the District Court's opinion.

      In addition to the ineffective-assistance-of-counsel claims and certain other
arguments, defendant makes an Ex Post Facto Clause argument, claiming that
Guidelines §3B1.1, as it existed at the time of the commission of the offense, did not
allow consideration of relevant conduct in connection with a defendant's role in the
offense. This argument is foreclosed by our decision in United States v. Larson, 110
F.3d 620, 627 n.8 (8th Cir. 1997).

      Affirmed.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Hon. John A. Jarvey, United States Magistrate Judge for the Northern
District of Iowa.
      2
        The Hon. David R. Hansen, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
                                         -2-